  Case 17-14027            Doc 54    Filed 04/12/19 Entered 04/12/19 11:13:42        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-14027
                                                  §
  YOUSEF DISI                                     §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $7,723.00               Assets Exempt:        $6,550.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $3,149.43           Without Payment:      $36,422.18

Total Expenses of
Administration:                   $2,071.11


        3)      Total gross receipts of $6,231.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $1,010.46 (see Exhibit 2), yielded net receipts of $5,220.54 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-14027            Doc 54    Filed 04/12/19 Entered 04/12/19 11:13:42            Desc Main
                                       Document     Page 2 of 9

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                    $12,052.00            $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $2,071.11           $2,071.11         $2,071.11
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $38,041.00      $36,271.61         $36,271.61          $3,149.43

    Total Disbursements               $50,093.00      $38,342.72         $38,342.72          $5,220.54

        4). This case was originally filed under chapter 7 on 05/04/2017. The case was pending
  for 18 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/19/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 17-14027            Doc 54       Filed 04/12/19 Entered 04/12/19 11:13:42                       Desc Main
                                          Document     Page 3 of 9
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                          AMOUNT
                                                                         TRAN. CODE                       RECEIVED
2017 Federal Income Tax Refund                                            1224-000                          $1,531.00
Fraudulent transfer claim for funds Debtor transferred to non-            1241-000                          $4,700.00
filing spouse
TOTAL GROSS RECEIPTS                                                                                        $6,231.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                  DESCRIPTION                      UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
YOUSEF DISI                             Funds to Third Parties                         8500-002             $1,010.46
TOTAL FUNDS PAID TO                                                                                         $1,010.46
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM               CLAIMS             CLAIMS   CLAIMS                CLAIMS
NUMBER                             TRAN. CODE          SCHEDULED           ASSERTED ALLOWED                   PAID
              American Honda          4110-000              $12,052.00             $0.00          $0.00           $0.00
              Finan
TOTAL SECURED CLAIMS                                        $12,052.00             $0.00          $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                    CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                  ALLOWED                 PAID
David P. Leibowitz,          2100-000                            NA   $1,272.05            $1,272.05        $1,272.05
Trustee
David P. Leibowitz,          2200-000                            NA       $14.80             $14.80           $14.80
Trustee
Green Bank                   2600-000                            NA       $42.99             $42.99           $42.99
Lakelaw, Attorney for        3110-000                            NA      $727.50            $727.50          $727.50
Trustee
Lakelaw, Attorney for        3120-000                            NA       $13.77             $13.77           $13.77
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                                  NA   $2,071.11            $2,071.11        $2,071.11
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

UST Form 101-7-TDR (10/1/2010)
  Case 17-14027            Doc 54   Filed 04/12/19 Entered 04/12/19 11:13:42        Desc Main
                                      Document     Page 4 of 9
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT          UNIFORM         CLAIMS         CLAIMS   CLAIMS          CLAIMS
NUMBER                           TRAN. CODE    SCHEDULED       ASSERTED ALLOWED             PAID
     1        Capital One Bank      7100-900       $3,363.00     $4,347.92    $4,347.92    $377.53
              (USA), N.A.
     2        PYOD, LLC its         7100-900       $3,220.00     $3,220.50    $3,220.50    $279.63
              successors and
              assigns as
              assignee
     3        PYOD, LLC its         7100-900       $9,158.00     $9,158.62    $9,158.62    $795.23
              successors and
              assigns as
              assignee
     4        Malet Realty,         7100-000      $19,000.00    $19,544.57   $19,544.57   $1,697.04
              LTD A/A/F
              Worth Plaza
              Chase Card            7100-000       $3,300.00         $0.00        $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                    $38,041.00    $36,271.61   $36,271.61   $3,149.43




UST Form 101-7-TDR (10/1/2010)
                                            Case 17-14027                  Doc 54   Filed 04/12/19
                                                                                               FORM 1Entered 04/12/19 11:13:42                                        Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                      RECORD   9 REPORT                                                                 Page No:    1              Exhibit 8
                                                                                                       ASSET CASES

Case No.:                    17-14027                                                                                                                        Trustee Name:                                David Leibowitz
Case Name:                   DISI, YOUSEF                                                                                                                    Date Filed (f) or Converted (c):             05/04/2017 (f)
For the Period Ending:       11/19/2018                                                                                                                      §341(a) Meeting Date:                        06/12/2017
                                                                                                                                                             Claims Bar Date:                             10/10/2017

                                 1                                               2                              3                                   4                          5                                         6

                        Asset Description                                     Petition/                  Estimated Net Value                    Property                 Sales/Funds                Asset Fully Administered (FA)/
                         (Scheduled and                                     Unscheduled                 (Value Determined by                    Abandoned                Received by               Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                  Value                           Trustee,                   OA =§ 554(a) abandon.           the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       2014 Honda CRV 60000 miles                                                   $8,775.00                                   $0.00                                              $0.00                                            FA
Asset Notes:      updated per amended schedules filed 8/8/2017 (dkt #26)
                  Car Max Appraisal received: $12,000
2       used household goods, furniture, sectional, dining                            $500.00                                    $0.00                                              $0.00                                            FA
        room table, living room set, bedrom set,
3       used consumer electronics, tv, lapop, cell phone                              $400.00                                    $0.00                                              $0.00                                            FA
4       used clothing                                                                 $150.00                                    $0.00                                              $0.00                                            FA
5       Cash                                                                          $100.00                                    $0.00                                              $0.00                                            FA
6       Business Checking Bank of America                                               $0.00                                    $0.00                                              $0.00                                            FA
Asset Notes:      Business bank account, used personally as well--asset deleted in amended schedules and value incorporated into scheduled value of Ideal Outlet, Inc. (see asset #7)
7       I Deal Outlet Inc 100%                                                       $3,098.00                               $798.00                                                $0.00                                            FA
        Independent Broker for Exporting of Goods-
        Debtor receives funds from Kuwait and then he
        purchases the necessary goods and sends them
        to Kuwait. He purchases automotive parts and
        exports them to Kuwait. He makes 5% on each
        transaction. The business does not have any
        assets and he does 1 or 2 transactions a year.
Asset Notes:      Updated per amended schedules. Note that the description of the business was scheduled as a second business asset; however, the Debtor only owns I Deal Outlet Inc. - as such, the two
                  scheduled businesses are really a single asset.
8       Security Deposit - Landlord (used by landlord to                          $1,250.00                               $550.00                                               $0.00                                                FA
        pay June, 2017 rent)
Asset Notes:      Updated per amended schedule B filed 08/08/2017 (dkt #26).
9      Fraudulent transfer claim for funds Debtor                (u)                   $0.00                               $7,500.00                                           $4,700.00                                             FA
       transferred to non-filing spouse
Asset Notes:      Settlement for $4,700 approved by order dated 11/16/2017 (dkt. #45).
10      2017 Federal Income Tax Refund                            (u)                   $0.00                                $520.54                                           $1,531.00                                             FA
Asset Notes:      Debtor's pro-rated portion: $1,010.46.


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                  $14,273.00                              $9,368.54                                             $6,231.00                                       $0.00
                                           Case 17-14027                 Doc 54    Filed 04/12/19
                                                                                              FORM 1Entered 04/12/19 11:13:42                                       Desc Main
                                                                                      Document     Page
                                                                          INDIVIDUAL ESTATE PROPERTY     6 ofAND
                                                                                                     RECORD   9 REPORT                                                               Page No:    2              Exhibit 8
                                                                                                      ASSET CASES

Case No.:                   17-14027                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                  DISI, YOUSEF                                                                                                                   Date Filed (f) or Converted (c):            05/04/2017 (f)
For the Period Ending:      11/19/2018                                                                                                                     §341(a) Meeting Date:                       06/12/2017
                                                                                                                                                           Claims Bar Date:                            10/10/2017

                                1                                               2                              3                                  4                         5                                         6

                       Asset Description                                     Petition/                  Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                     Unscheduled                 (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                  Value                           Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)




    Major Activities affecting case closing:
     06/30/2018     2018 Reporting Period:
                    TFR submitted for UST review on July 31, 2018.
     06/30/2017     2017 Reporting Period:
                    During the 341 meeting, Debtor explained that iDeal Outlet Inc. is a corporation which Debtor owns, selling goods overseas in the Middle East. Post-341, he provided some of the
                    requested documents, and his attorney indicated that he was amending the SOFA to reflect a transfer of $7500 from Debtor to Debtor's spouse for her to "pay some credit card bills"
                    shortly before the filing date.


                    The Trustee will pursue the transfers as well as examine Debtor's business dealings.


Initial Projected Date Of Final Report (TFR):          07/02/2018                           Current Projected Date Of Final Report (TFR):             07/31/2018                /s/ DAVID LEIBOWITZ
                                                                                                                                                                                DAVID LEIBOWITZ
                                             Case 17-14027               Doc 54  Filed 04/12/19
                                                                                            FORMEntered
                                                                                                    2      04/12/19 11:13:42                                     Desc MainPage No: 1                   Exhibit 9
                                                                                    Document      Page  7 of 9
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-14027                                                                                                      Trustee Name:                      David Leibowitz
 Case Name:                       DISI, YOUSEF                                                                                                  Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***9247                                                                                                    Checking Acct #:                  ******2701
Co-Debtor Taxpayer ID #:                                                                                                                        Account Title:
For Period Beginning:             5/4/2017                                                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/19/2018                                                                                                    Separate bond (if applicable):

       1                2                                3                                                  4                                                         5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                                    Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                               Tran Code            $                $


10/06/2017            (9)      DISI, YOUSEF                                 Recovery of fraudulent transfer to non-filing spouse                 1241-000           $3,500.00                                      $3,500.00
                                                                            (settlement approved by order entered 11/16/2017, dkt
                                                                            #45 (payment 1 of 2)
10/12/2017            (9)      DISI, YOUSEF                                 Recovery of fraudulent transfer to non-filing spouse                 1241-000           $1,200.00                                      $4,700.00
                                                                            (payment 2 of 2)
10/31/2017                     Green Bank                                   Bank Service Fee                                                     2600-000                                      $5.98               $4,694.02
11/30/2017                     Green Bank                                   Bank Service Fee                                                     2600-000                                      $7.33               $4,686.69
12/29/2017                     Green Bank                                   Bank Service Fee                                                     2600-000                                      $7.56               $4,679.13
01/31/2018                     Green Bank                                   Bank Service Fee                                                     2600-000                                      $7.55               $4,671.58
02/28/2018                     Green Bank                                   Bank Service Fee                                                     2600-000                                      $6.80               $4,664.78
03/30/2018                     Green Bank                                   Bank Service Fee                                                     2600-000                                      $7.77               $4,657.01
04/18/2018                     US Treasury                                  2017 Federal Income Tax Refund                                          *               $1,531.00                                      $6,188.01
                      {10}                                                  Estate Portion - 2017 Federal Income Tax                 $520.54     1224-000                                                          $6,188.01
                                                                            Refund
                      {10}                                                  Debtor's Pro-Rated Portion - 2017 Federal               $1,010.46    1280-000                                                          $6,188.01
                                                                            Income Tax Refund
04/18/2018           3001      YOUSEF DISI                                  Debtor's Pro-Rated Portion - 2017 Federal Income Tax                 8500-002                                  $1,010.46               $5,177.55
                                                                            Refund
09/27/2018           3002      David P. Leibowitz                           Trustee Compensation                                                 2100-000                                  $1,272.05               $3,905.50
09/27/2018           3003      David P. Leibowitz                           Trustee Expenses                                                     2200-000                                     $14.80               $3,890.70
09/27/2018           3004      Lakelaw                                      Claim #: ; Amount Claimed: $727.50; Distribution                     3110-000                                   $727.50                $3,163.20
                                                                            Dividend: 100.00%;
09/27/2018           3005      Lakelaw                                      Claim #: ; Amount Claimed: $13.77; Distribution                      3120-000                                     $13.77               $3,149.43
                                                                            Dividend: 100.00%;
09/27/2018           3006      Capital One Bank (USA), N.A.                 Claim #: 1; Amount Claimed: $4,347.92; Distribution                  7100-900                                   $377.53                $2,771.90
                                                                            Dividend: 8.68%;
09/27/2018           3007      PYOD, LLC its successors and assigns as      Claim #: 2; Amount Claimed: $3,220.50; Distribution                  7100-900                                   $279.63                $2,492.27
                               assignee                                     Dividend: 8.68%;
09/27/2018           3008      PYOD, LLC its successors and assigns as      Claim #: 3; Amount Claimed: $9,158.62; Distribution                  7100-900                                   $795.23                $1,697.04
                               assignee                                     Dividend: 8.68%;

                                                                                                                                                SUBTOTALS            $6,231.00             $4,533.96
                                            Case 17-14027            Doc 54  Filed 04/12/19
                                                                                        FORMEntered
                                                                                                2      04/12/19 11:13:42                                 Desc MainPage No: 2                      Exhibit 9
                                                                                Document      Page  8 of 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-14027                                                                                              Trustee Name:                         David Leibowitz
 Case Name:                       DISI, YOUSEF                                                                                          Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***9247                                                                                            Checking Acct #:                      ******2701
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:             5/4/2017                                                                                              Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                            Separate bond (if applicable):

       1                2                                3                                             4                                                       5                  6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                                Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                      Received From                                                                         Tran Code            $                   $


09/27/2018           3009      Malet Realty, LTD A/A/F Worth Plaza      Claim #: 4; Amount Claimed: $19,544.57; Distribution             7100-000                                     $1,697.04                  $0.00
                                                                        Dividend: 8.68%;

                                                                                         TOTALS:                                                              $6,231.00               $6,231.00                  $0.00
                                                                                             Less: Bank transfers/CDs                                             $0.00                   $0.00
                                                                                         Subtotal                                                             $6,231.00               $6,231.00
                                                                                             Less: Payments to debtors                                            $0.00                   $0.00
                                                                                         Net                                                                  $6,231.00               $6,231.00



                     For the period of 5/4/2017 to 11/19/2018                                                        For the entire history of the account between 10/06/2017 to 11/19/2018

                     Total Compensable Receipts:                          $6,231.00                                  Total Compensable Receipts:                                 $6,231.00
                     Total Non-Compensable Receipts:                          $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                        $6,231.00                                  Total Comp/Non Comp Receipts:                               $6,231.00
                     Total Internal/Transfer Receipts:                        $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                     $5,220.54                                  Total Compensable Disbursements:                            $5,220.54
                     Total Non-Compensable Disbursements:                 $1,010.46                                  Total Non-Compensable Disbursements:                        $1,010.46
                     Total Comp/Non Comp Disbursements:                   $6,231.00                                  Total Comp/Non Comp Disbursements:                          $6,231.00
                     Total Internal/Transfer Disbursements:                   $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-14027         Doc 54  Filed 04/12/19
                                                                                     FORMEntered
                                                                                             2      04/12/19 11:13:42                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-14027                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       DISI, YOUSEF                                                                              Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***9247                                                                                Checking Acct #:                     ******2701
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            5/4/2017                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $6,231.00             $6,231.00                    $0.00




                     For the period of 5/4/2017 to 11/19/2018                                           For the entire history of the case between 05/04/2017 to 11/19/2018

                     Total Compensable Receipts:                       $6,231.00                        Total Compensable Receipts:                                 $6,231.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $6,231.00                        Total Comp/Non Comp Receipts:                               $6,231.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $5,220.54                        Total Compensable Disbursements:                            $5,220.54
                     Total Non-Compensable Disbursements:              $1,010.46                        Total Non-Compensable Disbursements:                        $1,010.46
                     Total Comp/Non Comp Disbursements:                $6,231.00                        Total Comp/Non Comp Disbursements:                          $6,231.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
